DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       
Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.          The pressure limitations in claims 3, 15, and 17 (less than or greater than 8 bars) exceed same as limited in amended claims 1 and 14 (about 2 to about 5 bars).  For the purpose of examination, claims 3, 15, and 17 have been examined in relation to the pressure values set forth in said independent claims.
Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       Claims 1, 2, 4-6, 8, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (Published U.S. Application No. 2016/0022087).            Han et al discloses a tea extraction method (e.g. Fig. 13A) comprising placing an  rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (Published U.S. Application No. 2016/0022087).              Although Han et al disclose only two iterations of extraction and soaking (Fig. 13a), one skilled in the art knowing that a particular step provides a particular result (e.g. extracting tea to produce an extract) would further expect that repeating said step would facilitate even more of said result (e.g. additional extraction produces more extract).  As such, it would have been obvious to said one skilled in the art to provide additional extraction/soaking steps to provide additional extract in Han et al.                                                            Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10463054 taken together with Han et al (Published U.S. Application No. 2016/0022087).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for the extraction stages to have a particular value within a claimed range. However, such determination would have been well within the purview of a skilled artisan.  For example, Han et al teaches extraction of tea in two stages wherein each employs temperatures falling within the range of the instant claims (e.g. 80 C during first extraction, paragraph 84; 90 C during second extraction, paragraph 94).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such temperature series as taught by Han et al as a matter of preference for the reasons employed in Han et al.                                                             Response to Arguments
8.       Applicant’s arguments have been considered and are persuasive regarding issues under 35 USC and most withdrawn prior art references.  However, the remaining rejections under Han et al have been updated to address the added claim limitations of temperature and pressure.

                                                           Conclusion9.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.